         Case 1:17-cv-00051-PAC Document 116 Filed 02/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ________________________________________

 STEVEN TILCHEN


                                    Plaintiff,

                v.                                      Case No. 17-CV-00051 (PAC)



 CEMD ELEVATOR CORP. d/b/a CITY                         NOTICE OF MOTION
 ELEVATOR, MITCHELL HELLMAN,
 STEPHA DIEMER, CARL ALONGIS and
 KONE, INC.,


                                    Defendants

 ________________________________________



       PLEASE TAKE NOTICE that upon the annexed Declaration of Ethan A. Brecher dated

February 5, 2019 and the exhibits annexed thereto, the Declaration of Steven Tilchen and the

exhibit annexed thereto, Plaintiff’s Memorandum of Law, Statement of Undisputed Material

Facts, and upon all prior pleadings herein Plaintiff Steven Tilchen will move this Court, before

the Honorable Paul A. Crotty of the United States District Court for the Southern District of New

York, at Courtroom 14C of the United States District Courthouse, 500 Pearl Street., New York,

New York 10007, on a date and time designated by the Court for an Order granting Plaintiff’s

motion for summary judgment on the sole claim of tortious interference with a contract brought

by Defendants CEMD Elevator Corp. d/b/a City Elevator (“CEMD”), Mitchell Hellman

(“Hellman”), Stephan Diemer (“Diemer”) and Carl Alongis (“Alongis”)(collectively the




                                                 1
         Case 1:17-cv-00051-PAC Document 116 Filed 02/05/19 Page 2 of 2



“Defendants”) pursuant to Fed. R. Civ. P. 56 and granting any such other and further relief as

this Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Order dated January

7, 2019, opposition papers shall be served on or before March 12, 2019 and reply papers shall be

served on or before March 22, 2019.

       PLEASE TAKE FURTHER NOTICE that oral argument is hereby requested.




Dated New York, New York
       February 5, 2019




                                             Respectfully submitted,

                                             /s/ Ethan A. Brecher
                                             ETHAN A. BRECHER (EB 3425)
                                             Law Office of Ethan A. Brecher, LLC
                                             600 Third Avenue, 2nd Floor
                                             New York, NY 10016
                                             Phone: (646) 571-2440
                                             Fax: (888) 821-0246
                                             Email: ethan@ethanbrecherlaw.com

                                             Attorney for Plaintiff




                                                2
